Citation Nr: 0826870	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO. 07-18 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty service from September 1942 to 
December 1945. The veteran died in July 1998. The appellant 
is his widow. This matter was previously before the Board and 
was remanded in January 2008. In January 2008, the appellant 
testified via videoconference at a Board hearing. Also in 
January 2008, the Board granted the appellant's motion to 
advance her appeal on the docket pursuant to the provisions 
of 38 C.F.R. § 20.900(c).

The issue of entitlement to service connection for the cause 
of the veteran's death on the merits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. By rating decision in December 1998, the RO denied the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death; the appellant filed a 
timely notice of disagreement but did not perfect an appeal 
from that determination.

2. Evidence received since the December 1998 rating decision 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The December 1998 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002).

2. New and material evidence has been received to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on her 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been revised in part recently. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34.

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). With regard 
to a petition to reopen a finally decided claim, the VCAA 
requires VA to provide the veteran with notice of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial. Kent v. Nicholson, 20 
Vet. App. 1 (2006). However, VA may proceed with adjudication 
of a claim if errors in the timing or content of the VCAA 
notice are not prejudicial to the claimant. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 
121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In November 2005, January 2007, and February 2008 letters, 
the RO provided notice to the appellant regarding what 
information and evidence is needed to substantiate new and 
material evidence (including a description of the evidence 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial of service connection for the cause of 
the veteran's death), increased rating, and earlier effective 
date claims, as well as specifying what information and 
evidence must be submitted by her and what information and 
evidence will be obtained by VA.

All the notices were not provided until after the rating 
decision on appeal was issued. However, the appellant was not 
prejudiced from this timing error because the appellant's 
claim was readjudicated in the June 2008 supplemental 
statement of the case after she received appropriate VCAA 
notice in the February 2008 VCAA letter. Thus, the Board 
finds that the essential fairness of the adjudication process 
was not affected by the VCAA timing error. 

The RO has taken appropriate action to comply with the duty 
to assist the appellant with the development of her claim. 
The record includes service records, private medical records, 
VA treatment records, and an appropriate VA medical 
examination. As such, the Board finds that the record as it 
stands includes sufficient competent evidence to decide this 
claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the appellant with the claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence [she] should submit 
to substantiate [her] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.



Analysis

In a December 1998 rating decision, the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death was denied. The appellant was notified of the 
December 1998 denial, and she did file a timely notice of 
disagreement. The RO issued a statement of the case in March 
1999, but the appellant did not file a substantive appeal to 
perfect an appeal. As such, the December 1998 rating decision 
became final. 38 U.S.C.A. § 7105(c). However, when a claim is 
the subject of a prior final denial, it may nevertheless be 
reopened if new and material evidence is presented or 
secured. 38 U.S.C.A. § 5108. In October 2005, the appellant 
filed a claim to reopen her claim of entitlement to service 
connection for the cause of the veteran's death. When a claim 
to reopen is presented under section 5108, VA must first 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is new and material. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156. For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed. Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence received prior to the December 1998 
rating decision included service medical records, private 
medical evidence, VA treatment records and a death 
certificate for the veteran which showed that asbestosis was 
a significant condition contributing to the veteran's death. 
The claim was denied by the RO based on lack of evidence of 
that the veteran had asbestosis that was related to his 
active duty service period. 

Evidence received since the December 1998 rating decision 
includes private medical evidence which addresses the 
likelihood of a relationship between the veteran's active 
duty service period and his cause of death. As such, the 
Board finds that new and material evidence has been received 
to reopen the appellant's claim of entitlement to service 
connection for the cause of the veteran's death. The issue of 
entitlement to service connection for the cause of the 
veteran's death on the merits is addressed in the remand 
section below.


ORDER

New and material evidence has been received to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death. To this extent, the claim 
is granted.


REMAND

Reason for Remand:  Stegall Violation

The January 2008 remand instructions specifically directed 
the AMC/RO to issue new VCAA notice in compliance with the 
holding in Hupp v. Nicholson, 21 Vet. App. 342 (2007). The 
directions instructed the AMC/RO that the notice must 
include, among other items, a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or death.

The record reflects that the February 2008 VCAA letter does 
not contain this information. The law provides that the Board 
is obligated by law to ensure that the AMC/RO complies with 
its directives, as well as those of the appellate courts, and 
that where the remand orders of the Board or the Courts are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance. Stegall v. West, 11 Vet. App. 
268, 271 (1998). As such, a remand is required to comply with 
the instructions in the January 2008 Board remand.

Accordingly, the case is REMANDED for the following action:

1. In accordance with the VCAA and the 
Hupp decision, above, the AMC/RO will 
advise the appellant of: (1) a statement 
of the conditions, if any, for which a 
veteran was service connected at the time 
of his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.

2. When the actions requested have been 
completed, The AMC/RO should undertake any 
other indicated development deemed 
appropriate under the law and then 
readjudicate the issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


